ALLOWANCE
Claims 1, 4, 5, 13-17, and 21-31 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Anderson on 12 March 2021.

Please change claim 1 to:

 1. (Currently Amended) A touch bar, comprising: 
an exposed top side that rises vertically above a surface of a console, in an interactive mode; 
at least one concealed surface of the touch bar that extends substantially perpendicularly to the exposed top side, the at least one concealed surface being exposed in the interactive mode, at least a portion of the at least one concealed surface being configured as an interactive touch surface; and 
the interactive touch surface comprising a capacitive surface having a plurality of interactive zones, each interactive zone including a content option, configured to detect user touch input for controlling a separate vehicle-mounted display screen, each interactive zone corresponding to an interactive icon on the separate vehicle-mounted display screen, 
wherein a sensor disposed on the console is configured to activate the interactive mode, 
wherein the interactive touch surface is configured to receive sliding user input across the interactive touch surface to navigate through the content options and is configured to receiving pressing user input for selecting the content options, and 
wherein upon receiving the sliding user input the content options in the interactive zones change to provide additional interactive icons not initially presented on the separate vehicle-mounted display screen and not initially associated with the interactive touch surface, 
wherein the exposed top side includes additional interactive zones, the additional interactive zones being active at least in a concealed position of the touch bar, the concealed position being when the at least one concealed surface is disposed within the console, the additional interactive zones receiving touch input and controlling features of the separate vehicle-mounted display screen.



Please change claim 5 to:

5. (Currently Amended) A console, comprising: 
a display including a plurality of interactive icons; 
a console surface; 
an interactive touch bar disposed within the console in a concealed position and physically separate from the display, the interactive touch bar configured to move from the concealed position recessed within the console surface to an exposed position raised above the console surface and the interactive touch bar being configured to receive user touch input to control the display in the exposed position, the interactive touch bar comprising an interactive touch surface having a plurality of interactive zones, each interactive zone including a content option, each interactive zone corresponding to one of the plurality of interactive icons; and 
a sensor configured to detect a user gesture, 
wherein an exposed top surface of the interactive touch bar is configured to rise vertically above the console surface when the sensor detects the user gesture, 
wherein at least one concealed surface of the interactive touch bar extends substantially perpendicular to the exposed top surface, the at least one concealed surface being exposed in the exposed position, at least a portion of the at least one concealed surface being configured as the interactive touch surface, 

wherein upon receiving the sliding user input the content options in the interactive zones change to provide additional interactive icons not initially presented on the display and not initially associated with the interactive touch surface, 
wherein the exposed top surface includes additional interactive zones, the additional interactive zones being active at least in the concealed position of the interactive touch bar, the additional interactive zones receiving touch input and controlling the display.




Please change claim 15 to:

15. (Currently Amended) A system, comprising: 
a display screen including a plurality of interactive icons; and 
a console, the console comprising: 
a console surface; 
an interactive touch bar disposed within the console in a concealed position, the interactive touch bar configured to move from the concealed position recessed within the console surface to an exposed position raised above the console surface and the interactive touch bar being configured to receive user touch input for controlling content on the display screen, the interactive touch bar comprising an interactive touch surface having a plurality of interactive zones, each interactive zone including a content option, each interactive zone corresponding to one of the plurality of interactive icons; and 
a sensor disposed on the console surface, the sensor configured to detect a user gesture, 
wherein an exposed top surface the interactive touch bar is configured to vertically rise above the console surface when the sensor detects the user gesture, 

wherein the interactive touch bar is configured to receive sliding user input across the interactive touch surface to navigate through the content options and is configured to receive pressing user input for selecting the content options, and 
wherein upon receiving the sliding user input the content options in the interactive zones change to provide additional interactive icons not initially presented on the display screen and not initially associated with the interactive touch surface, 
wherein the exposed top surface includes additional interactive zones, the additional interactive zones being active at least in the concealed position of the interactive touch bar, the additional interactive zones receiving touch input and controlling the display screen.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 5, and 15:
The prior art of record broadly discloses a touch bar comprising a plurality of interactive zones which are mapped to the icons presented on a separate vehicle display.  The user is able to navigate the options on the vehicle display by interacting with the touch bar.  Moreover, the touch bar is concealable and rises vertically above the vehicle console when a sensor is actuated.  
However, the prior art of record does not explicitly teach that the touch bar contains additional interactive zones on the exposed top side of the touch bar such that when the touch bar is in a concealed position, the additional interactive zones receive touch input to control the features of the separate vehicle display.  Specifically, Colgate teaches a VFHD that controls a main display with various zones mapped to the icons on the display.  Further, Missig teaches the user being able to perform a sliding user input on a touch surface to display more icons on the 
However, the prior art of record does not teach disposing interactive zones on the exposed top side of the touch bar and the surface that extends substantially perpendicularly to the exposed top side such that the additional interactive zones on the exposed top side receive touch input to control the features of the separate vehicle display when the touch bar is in a concealed position.  The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 5 and 15).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 5, and 15, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142